      Case 1:16-cv-06967-ALC-GWG Document 87 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SENGUPTA,                                                                          8/11/2021
                                Petitioner,
                                                               16-CV-06967-ALC-GWG
                       -against-
                                                               ORDER
THE ATTORNEY GENERAL OF
THE STATE OF NEW YORK,

                                   Respondent.


ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of Petitioner Soma Sengupta's letter requesting an extension from

August 9, 2021 to September 23, 2021 to file objections to Judge Gabriel Gorenstein's Report

and Recommendation recommending denial of Petitioner's petition for writ of habeas corpus in

the above-captioned action. ECF No. 86.

         Because Petitioner has provided supporting medical documentation with her request, the

application is hereby GRANTED. Petitioner is directed to file objections to Judge Gorenstein's

Report and Recommendation no later than September 23, 2021. The Clerk of Court is directed

to restrict viewing for ECF No. 86 to the Court only. Respondent is ORDERED to serve a copy

of this Order on Petitioner and file proof of service no later than August 13, 2021.

SO ORDERED.



Dated:          August 11, 2021
                New York, New York
                                                 ____________________________________
                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
